DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0157266 A1, hereinafter “Wang”).
Regarding claim 1, Wang discloses a method, comprising: obtaining a transmission opportunity (TXOP) in a wideband operating bandwidth (see abstract, para. 0011,and 0045) comprising a primary channel and a plurality of non-primary channels (see para. 0033, STA initiates TXOP and AP allocates resources for secondary channels also; para. 0031, STA transmits packet on primary as well as secondary channels); initiating a frame exchange to reserve the TXOP for TXOP sharing (see para. 0011, 0016, 0033, 0039, reserve TXOP for sharing); performing a data transmission within the TXOP on one or more of the plurality of non-primary channels (see para. 0039-0040, stations can be allocated secondary channels for UL data transmission); and sharing the primary channel with a basic service set (BSS) after the frame exchange (see para. 0011, 0026-0027, 0036,sharing primary channels in basic service set).
Regarding claim 5, Wang discloses wherein the performing of the data transmission comprises performing the data transmission on at least one of the plurality of non- primary channels which are reserved by the frame exchange. (see para. 0034, reserving the NAV for secondary channels).
Regarding claim 6, Wang discloses wherein the primary channel is shared by the BSS and an overlapping basic service set (OBSS) to initiate the frame exchange to reserve the TXOP for sharing (see para. 0027, overlapping BSS condition).
Regarding claim 8, Wang discloses wherein the primary channel is used for channel contention and transmission of control frames, management frames and broadcast frames but not data frames by non-legacy devices (see para. 0036, AP initiates control with trigger frame).
Regarding claim 9, Wang discloses a method, comprising: detecting, on a primary channel in a wideband operating bandwidth (see abstract, para. 0011,and 0045) comprising the primary channel and a plurality of non-primary channels, a frame exchange which results in a transmission opportunity (TXOP) being reserved for sharing (see para. 0004-0005, 0011 and 0044, reserve bit for secondary channels); starting or resuming a backoff procedure to contend for a medium of the primary channel within the TXOP (see para. 0004 and 0030, random backoff procedure which is known in the art for channel access contention); initiating a wideband sharing transmission opportunity (WSTXOP) within the TXOP (see para. 0011, 0035-0036, TXOP initiation and sharing); and performing a data transmission within the WSTXOP on one or more of the plurality of non-primary channels (see para. 0033, allocates resources for sharing secondary channels, see para. 0041, UL transmission on secondary channel).
Regarding claim 17, Wang discloses wherein the primary channel is shared by a basic service set (BSS) and an overlapping basic service set (OBSS)(see para. 0027, overlapping BSS condition), and wherein the primary channel comprises a 20-MHz primary channel (see para. 0003).
Regarding claim 18, Wang discloses wherein the primary channel is used for channel contention and transmission of control frames, management frames and broadcast frames but not data frames by non-legacy devices (see para. 0036, AP initiates control with trigger frame).
Regarding claim 19, Wang discloses an apparatus, comprising: a transceiver; and a processor coupled to the transceiver and configured to perform operations comprising: obtaining a transmission opportunity (TXOP) in a wideband operating bandwidth comprising a primary channel and a plurality of non-primary channels (see para. 0033, STA initiates TXOP and AP allocates resources for secondary channels also; para. 0031, STA transmits packet on primary as well as secondary channels); initiating a frame exchange to reserve the TXOP for TXOP sharing (see para. 0011, 0016, 0033, 0039, reserve TXOP for sharing); performing a data transmission within the TXOP on one or more of the plurality of non-primary channels (see para. 0039-0040, stations can be allocated secondary channels for UL data transmission); and sharing the primary channel with a basic service set (BSS) after the frame exchange (see para. 0011, 0026-0027, 0036,sharing primary channels in basic service set).
Regarding claim 20, Wang discloses wherein the processor is further configured to perform operations comprising: starting or resuming a backoff procedure to contend for a medium of the primary channel within the TXOP; initiating a wideband sharing transmission opportunity (WSTXOP) within the TXOP; and performing a data transmission within the WSTXOP on one or more of the plurality of non-primary channels

Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Osteri et al. (US 2016/0381565 A1, hereinafter “Osteri”).
Regarding claim 2, Wang discloses all the subject matter but fails to mention wherein the frame exchange comprises a request-to-transmit and clear-to-transmit (RTTX/CTTX) frame exchange indicating at least one of a occupied bandwidth, preamble puncture information, and a TXOP sharing duration. However, Osteri from a similar field of endeavor discloses wherein the frame exchange comprises a request-to-transmit and clear-to-transmit (RTTX/CTTX) frame exchange indicating at least one of a occupied bandwidth, preamble puncture information, and a TXOP sharing duration (see para. 0111-0113 and 0123-0124, RTS/CTS reservation for duration). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Osteri RTS/CTS scheme into Wang reservation scheme. The method can be implemented in a message exchange scheme. The motivation of doing this is to reserve resource.
Regarding claim 3, Wang discloses all the subject matter but fails to mention wherein the initiating of the frame exchange comprises initiating the frame exchange on the primary channel and one or more of the plurality of non-primary channels indicated in the frame exchange. However, Osteri from a similar field of endeavor discloses wherein the initiating of the frame exchange comprises initiating the frame exchange on the primary channel and one or more of the plurality of non-primary channels indicated in the frame exchange (see para. 0123). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Osteri RTS/CTS scheme into Wang reservation scheme. The method can be implemented in a message exchange scheme. The motivation of doing this is to reserve resource.
Regarding claim 4, Wang discloses wherein the initiating of the frame exchange on the one or more of the plurality of non-primary channels comprises initiating the frame exchange on the one or more of the plurality of non-primary channels which are idle during a point coordination function (PCF) inter-frame space (PIFS) interval before the frame exchange. (see para. 0027, secondary channel idle  sensing during PIFS).
Regarding claim 15, Wang discloses all the subject matter but fails to mention wherein the performing of the data transmission comprises performing the data transmission on at least one of the plurality of non- primary channels reserved by the other RTTX/CTTX frame exchange of the WSTXOP. However, Osteri from a similar field of endeavor discloses wherein the performing of the data transmission comprises performing the data transmission on at least one of the plurality of non- primary channels reserved by the other RTTX/CTTX frame exchange of the WSTXOP (see para. 0119-0121, RTS/CTS secondary channel reservation). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Osteri RTS/CTS scheme into Wang reservation scheme. The method can be implemented in a message exchange scheme. The motivation of doing this is to reserve resource.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Osteri as applied to claims 9 and 15 above, and further in view of Jang et al. (US 2021/0391947 A1, hereinafter “Jang”).
Regarding claim 16, Wang and Osteri disclose all the subject matter but fails to mention wherein the performing of the data transmission further comprises applying, during the WSTXOP, preamble puncturing on one or more of the plurality of non-primary channels which are not idle. However, Jang from a similar field of endeavor discloses wherein the performing of the data transmission further comprises applying, during the WSTXOP, preamble puncturing on one or more of the plurality of non-primary channels which are not idle (see para. 0193-0196). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Jung preamble puncturing scheme into Wang and Osteri transmission scheme. The method can be implanted in a non-primary channel. The motivation of doing this is to increase number of spatial streams and improving the wireless LAN signaling (see para. 0005).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ansari et al. (US 2019/0069324 A1, hereinafter “Ansari”).
Regarding claim 10, Wang discloses wherein the detecting of the frame exchange comprises: obtaining information of a duration of the TXOP from one or more frames received from the frame exchange (see para. 0034, duration field for reserving channel).  Wang discloses all the subject matter but fails to mention setting a WSTXOP timer based on the duration of the TXOP to limit a duration of the WSTXOP. However, Ansari from a similar field of endeavor discloses setting a WSTXOP timer based on the duration of the TXOP to limit a duration of the WSTXOP (see para. 0101, TXOP timer can be set with a duration equal to TXOP interval). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Ansari TXOP timer scheme into Wang TXOP scheme. The method can be implemented in wireless device. The motivation of doing this is to save wireless resources (see para. 0007).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ansari as applied to claims 9-10 above, and further in view of Seok (US 2012/0063406 A1).
Regarding claim 11, Wang discloses all the subject matter but fails to mention wherein the starting or resuming of the backoff procedure comprises starting or resuming a backoff timer after receiving at least one frame of a request-to-transmit and clear-to-transmit (RTTX/CTTX) frame exchange on the primary channel. However, Seok from a similar field of endeavor discloses wherein the starting or resuming of the backoff procedure comprises starting or resuming a backoff timer after receiving at least one frame of a request-to-transmit and clear-to-transmit (RTTX/CTTX) frame exchange on the primary channel (see para. 0061, RTS/CTS frames are exchanged based on backoff timer). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Seok backoff timer scheme into Wang frame exchange scheme. The method can be implemented in a wireless device. The motivation of doing this is to increase throughput (see para. 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463